DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to a filling field on March 2nd, 2020.
Claims 1-20 are currently pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2021 and 06/24/2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, Nian et al (US Pub. No. 20200150233).

As per claim 1, Nian et al. teaches A method, comprising: obtaining inertial measurement data of a device at a first time and point cloud data collected by a LiDAR on the device at the first time; (Nian et al., see at least Fig. 1 and [0019] in which vehicle 100 is equipped with GPS/IMU in which can provide real time data of vehicle 100 as it travels.)
determining, by integrating the inertial measurement data, inertial positioning information of the device in an inertial coordinate system at the first time based on the inertial measurement data; and determining, based on the inertial positioning information, the point cloud data and at least one local map built in a local coordinate system, a first positioning result of the device in the local coordinate system at the first time. (Nian et al., see at least Fig. 2 in which data collected is based on a real-time point cloud captured by Lidar 140 and GPS/IMU 150 that is found on vehicle 100. The data collected by the GPS/IMU 150 can be used with data captured by Lidar 140 to transform the Lidar data from a local coordinate system into a global coordinate system.)

As per claim 2, Nian et al.  The method of claim 1, wherein the determining the first positioning result comprises: determining a first posterior probability associated with the first positioning result based on a second positioning result of the device at a second time prior to the first time, the point cloud data, the inertial positioning information, and the at least one local map; and determining the first positioning result by maximizing the first posterior probability.  (Nian et al., see at least [0021] “Consistent with the present disclosure, controller 160 and positioning server 180 may individually or collectively perform estimation of pose information of vehicle 100 based on point clouds captured by LiDAR 140 and pose data captured by GPS/IMU 150. In some embodiments, controller 160 or positioning server 180 may retrieve a high definition map from map server 170 based on initial position information provided by GPS/IMU 150, and create a 3-D representation of the high definition map. Controller 160 or positioning server 180 may also receive a point cloud acquired by LiDAR 140 and create a 3-D representation of the point cloud.”)

As per claim 3, Nian et al.  The method of claim 2, wherein the determining the first posterior probability comprises: determining a first likelihood value of the point cloud data with respect to the first positioning result and the at least one local map; (Nian et al., see at least FIG.2 and  [0022]-[0024] “positioning server 180 may use various types of data for vehicle pose estimation. The various types of data may be captured by LiDAR 140 and GPS/IMU 150 equipped on vehicle 100 with respect to a surrounding scene of vehicle 100, as vehicle 100 moves along a trajectory. The data may include a point cloud 201 captured by LiDAR 140 consisting of multiple point cloud frames at various time points. The data may also include initial pose data 203 of vehicle 100 acquired by GPS/IMU 150. In some embodiments, point cloud 201 may be calibrated by transforming the native LiDAR data from a local coordinate system into a global coordinate system (e.g., the longitude/latitude coordinates) based on initial pose data 203 from the GPS receiver and IMU sensors.”. Also see  [0023] “In some embodiments, high definition map 205 may be a portion of a larger high definition map, e.g., a local high definition map.”
determining a second likelihood value of the inertial positioning information with respect to the first positioning result and the second positioning result; (Nian et al., see at least [0035]-[0036] in which pose information estimation unit 216 can estimate the initial pose and can estimate T.sub.0 based on the pose change between point cloud frames and the post estimation unit 216 can calculate pose change between adjacent point cloud frames based on the 3D coordinates of the points and the attributes within each point cloud frame.)
and determining, based on the first likelihood value and the second likelihood value, the first posterior probability. (Nian et al., see at least [0035]-[0036] in which pose information estimation unit 216 can estimate the initial pose and can estimate T.sub.0 based on the pose change between point cloud frames and the post estimation unit 216 can calculate pose change between adjacent point cloud frames based on the 3D coordinates of the points and the attributes within each point cloud frame. Using the pose information estimation unit 216, the pose change between pose data 203 that was obtained corresponding to the point frame.)

As per claim 4, Nian et al.  The method of claim 3, wherein the at least one local map comprises a plurality of local maps having different resolutions, and the determining the first likelihood value comprises: determining, for a local map of the plurality of local maps, a likelihood value of the point cloud data with respect to the first positioning result and the local map; and determining the first likelihood value based on a plurality of likelihood values determined for the plurality of local maps. (Nian et al., see at least [0023] in which high definition map 205 may be a portion of a larger high definition map, e.g. a local high definition map. The map server 170 may also receive pose data from GPS/IMU 150 and retrieve map 205 to correspond to pose data 203. The positioning server seen in Fig. 2 can be used with various types of data for the vehicle pose estimation. Data can include point cloud data, Lidar data and GPS/IMU captured data. The data is calibrated from a local coordinate system into a global coordinate system. A high definition map 205 can be constructed.)

As per claim 5, Nian et al.   The method of claim 3, wherein: the point cloud data comprises respective reflection information of a plurality of laser points, the at least one local map comprises a 3D local map, the 3D local map including a plurality of grids, each grid having corresponding laser reflection information and obstacle occupancy probability, and the determining the first likelihood value comprises: determining, from the plurality of grids, a group of grids hit by the plurality of laser points by matching the point cloud data with the 3D local map; and (Nian et al., see at least [0018] “In some embodiments, LiDAR 140 and GPS/IMU 150 may be configured to capture data as vehicle 100 moves along a trajectory. Consistent with the present disclosure, LiDAR 140 can be configured to scan the surrounding and acquire point clouds. LiDAR measures distance to a target by illuminating the target with pulsed laser light and measuring the reflected pulses with a sensor. Differences in laser return times and wavelengths can then be used to make digital 3-D representations of the target. The light used for LiDAR scan may be ultraviolet, visible, or near infrared. Because a narrow laser beam can map physical features with very high resolution, a LiDAR scanner is particularly suitable for high-resolution map surveys. In some embodiments, a LiDAR scanner may capture a point cloud. As vehicle 100 moves along the trajectory, LiDAR 140 may acquire a series of point clouds at multiple time points (each known as a point cloud frame acquired at a time point).”
determining, based on a group of obstacle occupancy probabilities corresponding to the group of grids, laser reflection information corresponding to the group of grids and respective reflection information of the plurality of laser points in the point cloud data, the first likelihood value of the point cloud data with respect to the first positioning result and the 3D local map. (Nian et al., see at least [0022] “or example, FIG. 2 illustrates a block diagram of an exemplary positioning server 180 for positioning a vehicle based on real-time point cloud data, according to embodiments of the disclosure. Consistent with the present disclosure, positioning server 180 may use various types of data for vehicle pose estimation. The various types of data may be captured by LiDAR 140 and GPS/IMU 150 equipped on vehicle 100 with respect to a surrounding scene of vehicle 100, as vehicle 100 moves along a trajectory. The data may include a point cloud 201 captured by LiDAR 140 consisting of multiple point cloud frames at various time points. The data may also include initial pose data 203 of vehicle 100 acquired by GPS/IMU 150. In some embodiments, point cloud 201 may be calibrated by transforming the native LiDAR data from a local coordinate system into a global coordinate system (e.g., the longitude/latitude coordinates) based on initial pose data 203 from the GPS receiver and IMU sensors.”

As per claim 6, Nian et al.  The method of claim 1, further comprising: prior to the determining the first positioning result, performing motion compensation on the point cloud data based on the inertial positioning information. (Nian et al., see at least [0034] in which the information estimation unit 216 can use previous point cloud frames to estimate pose information. See at least Fig. 4 in which estimated pose information for the next point cloud frame can also be found.)

As per claim 7, Nian et al. The method of claim 1, further comprising: in response to the first positioning result being determined, optimizing the first positioning result based on at least the inertial positioning information. (Nian et al., see at least [0021] in which the controller 160 or positioning server 180 may perform a voxel matching method to the 3-D representation of the high definition map and optimize information of vehicle 100.)

As per claim 8, Nian et al. The method of claim 7, wherein the first positioning result includes a relative pose of the point cloud data relative to the at least one local map, a first pose of the device in the local coordinate system and a second pose of the at least one local map in the local coordinate system, and the optimizing the first positioning result comprises: optimizing the first pose and the second pose while keeping the relative pose unchanged. (Nian et al., see at least Fig. 4 in which illustrates a flowchart in which vehicle 100 implements method 400 and uses a vehicle pose estimation system which includes a controller 160, map server 170, positioning server 180, Lidar 140 and GPS/IMU 150. Point cloud data is captured and responds to pose data from the vehicle. A map is obtained based on the pose data and voxel matching is used to optimize pose information. Pose information is then merged and filtered and the position of the vehicle is based off the merged pose data. Estimated pose data is then chosen for the next point cloud frame.)

As per claim 9, Nian et al. The method of claim 8, wherein the optimizing the first positioning result comprises: determining a second posterior probability associated with a group of positioning results of the device, wherein the group of positioning results comprises at least the first positioning result of the device at the first time and a second positioning result of the device in the local coordinate system at a second time prior to the first time; and optimizing the first positioning result by maximizing the second posterior probability. (Nian et al., see at least Fig. 4 in which illustrates a flowchart in which vehicle 100 implements method 400 and uses a vehicle pose estimation system which includes a controller 160, map server 170, positioning server 180, Lidar 140 and GPS/IMU 150. Point cloud data is captured and responds to pose data from the vehicle. A map is obtained based on the pose data and voxel matching is used to optimize pose information. Pose information is then merged and filtered and the position of the vehicle is based off the merged pose data. Estimated pose data is then chosen for the next point cloud frame. Examiner notes that if a first posterior probability can be done, then a second posterior probability can also be done.)

As per claim 10, Nian et al. The method of claim 9, wherein the determining the second posterior probability comprises: determining a third likelihood value associated with the first positioning result; (Nian et al., see at least FIG.2 and [0022]-[0024] “positioning server 180 may use various types of data for vehicle pose estimation. The various types of data may be captured by LiDAR 140 and GPS/IMU 150 equipped on vehicle 100 with respect to a surrounding scene of vehicle 100, as vehicle 100 moves along a trajectory. The data may include a point cloud 201 captured by LiDAR 140 consisting of multiple point cloud frames at various time points. The data may also include initial pose data 203 of vehicle 100 acquired by GPS/IMU 150. In some embodiments, point cloud 201 may be calibrated by transforming the native LiDAR data from a local coordinate system into a global coordinate system (e.g., the longitude/latitude coordinates) based on initial pose data 203 from the GPS receiver and IMU sensors.”. Also see  [0023] “In some embodiments, high definition map 205 may be a portion of a larger high definition map, e.g., a local high definition map.”)
determining a fourth likelihood value of the inertial positioning information with respect to the first positioning result and the second positioning result; (Nian et al., see at least [0035]-[0036] in which pose information estimation unit 216 can estimate the initial pose and can estimate T.sub.0 based on the pose change between point cloud frames and the post estimation unit 216 can calculate pose change between adjacent point cloud frames based on the 3D coordinates of the points and the attributes within each point cloud frame.)
determining the second posterior probability based on at least the third likelihood value and the fourth likelihood value. (Nian et al., see at least [0036] in which pose information estimation unit 216 can estimate the initial pose and can estimate T.sub.0 based on the pose change between point cloud frames and the post estimation unit 216 can calculate pose change between adjacent point cloud frames based on the 3D coordinates of the points and the attributes within each point cloud frame. Using the pose information estimation unit 216, the pose change between pose data 203 that was obtained corresponding to the point frame. Examiner notes that if the first posterior probability can be determined based off the first and second values, than it can be repeated to find the second using different values.)

As per claim 11, Nian et al. The method of claim 10, wherein the determining the third likelihood value comprises: determining, based on the first pose and the second pose, an estimate for the relative pose; (Nian et al., see at least [0060] “In some embodiments, pose information estimation unit 216 may estimate the pose information based on a pose change between point cloud frame PC.sub.2 and point cloud frame PC.sub.1 captured at time points t.sub.1 and t.sub.2, respectively. For example, pose information estimation unit 216 may calculate the pose change based on the 3-D coordinates of the points and their associated attributes (e.g., reflected laser intensity) in each point cloud frame. In one example, four-dimensional (4-D) Normal Distributions Transform (NDT) may be used to calculate the pose change based on X, Y, and Z coordinates and the reflected layer intensities of each point. The 4-D NDT transfers the discrete set of 3-D points reconstructed from a single point cloud frame into a piecewise continuous and differentiable probability density defined in the 3-D space. The probability density may consist of a set of normal distributions that can be easily calculated. The probability density distribution may be used to represent the point cloud pose information of the corresponding point cloud frame. As another example, pose information estimation unit 216 may calculate the pose change between initial pose data IP.sub.1 and IP.sub.2 captured at time points t.sub.1 and t.sub.2, respectively.”
determining a residual between the estimate and the relative pose indicated by the first positioning result; and determining, based on at least the residual, the third likelihood value of the relative pose with respect to the first pose and the second pose. (Nian et al., see at least [0056] “method 500 proceeds to S514 to further update pose T. In some embodiments, pose T ma be refined to further reduce the difference between the 3-D representations of the point cloud frame and the high definition map. With the updated pose T, method 500 returns to step S506 for another iteration. For example, in steps S506 and S508, positioning server 180 may generate 3-D representations of the point cloud frame and the high definition map and determines the voxel value distributions based on the most updated pose T.”)

As per claim 12, Nian et al. The method of claim 10, wherein the determining the second posterior probability comprises: determining a fifth likelihood value associated with the second positioning result; (Nian et al., see at least FIG.2 and [0022]-[0024]. Examiner notes that if the system is able to obtain a first and second likelihood value the procedure can be repeated.  “positioning server 180 may use various types of data for vehicle pose estimation. The various types of data may be captured by LiDAR 140 and GPS/IMU 150 equipped on vehicle 100 with respect to a surrounding scene of vehicle 100, as vehicle 100 moves along a trajectory. The data may include a point cloud 201 captured by LiDAR 140 consisting of multiple point cloud frames at various time points. The data may also include initial pose data 203 of vehicle 100 acquired by GPS/IMU 150. In some embodiments, point cloud 201 may be calibrated by transforming the native LiDAR data from a local coordinate system into a global coordinate system (e.g., the longitude/latitude coordinates) based on initial pose data 203 from the GPS receiver and IMU sensors.”. Also see  [0023] “In some embodiments, high definition map 205 may be a portion of a larger high definition map, e.g., a local high definition map.”
determining a sixth likelihood value associated with a second inertial positioning information of the device in the inertial coordinate system at the second time; and (Nian et al., see at least Fig. 2 in which data collected is based on a real-time point cloud captured by Lidar 140 and GPS/IMU 150 that is found on vehicle 100. The data collected by the GPS/IMU 150 can be used with data captured by Lidar 140 to transform the Lidar data from a local coordinate system into a global coordinate system.)
determining the second posterior probability based on at least the third likelihood value, the fourth likelihood value, the fifth likelihood value and the sixth likelihood value. (Nian et al., see at least [0036] in which pose information estimation unit 216 can estimate the initial pose and can estimate T.sub.0 based on the pose change between point cloud frames and the post estimation unit 216 can calculate pose change between adjacent point cloud frames based on the 3D coordinates of the points and the attributes within each point cloud frame. Using the pose information estimation unit 216, the pose change between pose data 203 that was obtained corresponding to the point frame. Examiner notes that if the first posterior probability can be determined based off the first and second values, than it can be repeated to find the second using different values.)

As per claim 13, Nian et al. The method of claim 1, wherein the at least one local map is built based on at least one frame of point cloud data collected by the LiDAR at at least one time prior to the first time, and the method further comprises: updating the at least one local map based on the point cloud data. (Nian et al., see at least Fig. 2 and [0020]-[0022] in which vehicle 100 communicates with map server 170. Map server 170 and positioning server 180 may communicate with Lidar 140 and GPS/IMU 150. A high definition map may be obtained from the map server 170 based on initial pose data that corresponds to point cloud data.)

As per claim 14, Nian et al. A computing device, comprising: one or more processors; and a memory for storing one or more programs, which, when executed by the one or more processors, cause the computing device to perform acts including: obtaining inertial measurement data of a device at a first time and point cloud data collected by a LiDAR on the device at the first time; (Nian et al., see at least Fig. 1 and [0019] in which vehicle 100 is equipped with GPS/IMU in which can provide real time data of vehicle 100 as it travels. Also see [0028] in which the program may also be stored on a computer-readable medium and executed by processor 204. One or more processors can be used.)
determining, by integrating the inertial measurement data, inertial positioning information of the device in an inertial coordinate system at the first time; and determining, based on the inertial positioning information, the point cloud data and at least one local map built in a local coordinate system, a first positioning result of a first pose of the device in the local coordinate system at the first time. (Nian et al., see at least Fig. 2 in which data collected is based on a real-time point cloud captured by Lidar 140 and GPS/IMU 150 that is found on vehicle 100. The data collected by the GPS/IMU 150 can be used with data captured by Lidar 140 to transform the Lidar data from a local coordinate system into a global coordinate system.)

As per claim 15, Nian et al. The computing device of claim 14, wherein the determining the first positioning result comprises: determining a first posterior probability associated with the first positioning result based on a second positioning result of a second pose of the device at a second time prior to the first time, the point cloud data, the inertial positioning information and the at least one local map; and determining the first positioning result by maximizing the first posterior probability. (Nian et al., see at least [0021] “Consistent with the present disclosure, controller 160 and positioning server 180 may individually or collectively perform estimation of pose information of vehicle 100 based on point clouds captured by LiDAR 140 and pose data captured by GPS/IMU 150. In some embodiments, controller 160 or positioning server 180 may retrieve a high definition map from map server 170 based on initial position information provided by GPS/IMU 150, and create a 3-D representation of the high definition map. Controller 160 or positioning server 180 may also receive a point cloud acquired by LiDAR 140 and create a 3-D representation of the point cloud.”)

As per claim 16, Nian et al. The computing device of claim 15, wherein the determining the first posterior probability comprises: determining a first likelihood value of the point cloud data with respect to the first positioning result and the at least one local map; (Nian et al., see at least FIG.2 and  [0022]-[0024] “positioning server 180 may use various types of data for vehicle pose estimation. The various types of data may be captured by LiDAR 140 and GPS/IMU 150 equipped on vehicle 100 with respect to a surrounding scene of vehicle 100, as vehicle 100 moves along a trajectory. The data may include a point cloud 201 captured by LiDAR 140 consisting of multiple point cloud frames at various time points. The data may also include initial pose data 203 of vehicle 100 acquired by GPS/IMU 150. In some embodiments, point cloud 201 may be calibrated by transforming the native LiDAR data from a local coordinate system into a global coordinate system (e.g., the longitude/latitude coordinates) based on initial pose data 203 from the GPS receiver and IMU sensors.”. Also see  [0023] “In some embodiments, high definition map 205 may be a portion of a larger high definition map, e.g., a local high definition map.”
determining a second likelihood value of the inertial positioning information with respect to the first positioning result and the second positioning result; and (Nian et al., see at least [0036] in which pose information estimation unit 216 can estimate the initial pose and can estimate T.sub.0 based on the pose change between point cloud frames and the post estimation unit 216 can calculate pose change between adjacent point cloud frames based on the 3D coordinates of the points and the attributes within each point cloud frame.)
determining, based on the first likelihood value and the second likelihood value, the first posterior probability. (Nian et al., see at least [0036] in which pose information estimation unit 216 can estimate the initial pose and can estimate T.sub.0 based on the pose change between point cloud frames and the post estimation unit 216 can calculate pose change between adjacent point cloud frames based on the 3D coordinates of the points and the attributes within each point cloud frame. Using the pose information estimation unit 216, the pose change between pose data 203 that was obtained corresponding to the point frame.)

As per claim 17, Nian et al. The computing device of claim 14, wherein the acts further comprise: prior to the determining the first positioning result, performing motion compensation on the point cloud data based on the inertial positioning information. (Nian et al., see at least [0034] in which the information estimation unit 216 can use previous point cloud frames to estimate pose information.)

As per claim 18, Nian et al. The computing device of claim 14, wherein the acts further comprise: optimizing the first positioning result based on at least the inertial positioning information. (Nian et al., see at least [0021] in which the controller 160 or positioning server 180 may perform a voxel matching method to the 3-D representation of the high definition map and optimize information of vehicle 100. See at least Fig. 4 in which estimated pose information for the next point cloud frame can also be found.)

As per claim 19, Nian et al. The computing device of claim 14, wherein the at least one local map is built based on at least one frame of point cloud data collected by the LiDAR at at least one time prior to the first time, and the acts further comprise: updating the at least one local map based on the point cloud data. (Nian et al., see at least Fig. 2 and [0020]-[0022] in which vehicle 100 communicates with map server 170. Map server 170 and positioning server 180 may communicate with Lidar 140 and GPS/IMU 150. A high definition map may be obtained from the map server 170 based on initial pose data that corresponds to point cloud data.)

As per claim 20, Nian et al.  A computer-readable storage medium having stored thereon a computer program that, when executed by a computing device, causes the computing device to perform: obtaining inertial measurement data of an object at a first time and point cloud data collected by a LiDAR on the object at the first time; (Nian et al., see at least Fig. 1 and [0019] in which vehicle 100 is equipped with GPS/IMU in which can provide real time data of vehicle 100 as it travels. Also see [0028] in which the program may also be stored on a computer-readable medium and executed by processor 204.)
determining, by integrating the inertial measurement data, inertial positioning information of the device in an inertial coordinate system at the first time based on the inertial measurement data; determining a pose of the object in a local coordinate system at the first time based on the inertial positioning information, the point cloud data, and at least one local map built in the local coordinate system. (Nian et al., see at least Fig. 2 in which data collected is based on a real-time point cloud captured by Lidar 140 and GPS/IMU 150 that is found on vehicle 100. The data collected by the GPS/IMU 150 can be used with data captured by Lidar 140 to transform the Lidar data from a local coordinate system into a global coordinate system.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to ANWAR MOHAMED whose telephone number is (571) 272-3562. The
examiner can normally be reached during the hours, 7:30 AM - 5:00 PM. If attempts to reach the
examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached
on 571-270-7016. The fax phone number for the organization where this application or
proceeding is assigned is 571-273-8300. Information regarding the status of an application may
be obtained from the Patent Application Information Retrieval (PAIR) system. Status
information for published applications may be obtained from either Private PAIR or Public
PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at
866-217-9197 (toll-free).
/ANWAR MOHAMED/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661